Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 11/09/2017. It is noted, however, that applicant has not filed a certified copy of the CN201711098344.0 application as required by 37 CFR 1.55.

Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, line 7, the phrase “…the storage transmission structure are able to…” should read “…the storage transmission structure is able to”.  
In claim 2, line 9, the phrase “…and are able to…” should read “…and is able to”.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
In claim 17, last paragraph, the word “transmites” should read “transmits”.
Appropriate correction is required.

Claim Interpretation
	
The claims contain limitations which are directed to intended uses or capabilities of the claimed consumable box automatic transmission device. These limitations are only given 
The limitations “to load and store”, “is able to lift”, “is able to transmit”, “receives…and lifts”, “can support…and is able to drive…to move synchronously”, “able to store…and drive…to move synchronously, and are able to transmit…”, “drives the storage transmission structure…”, “drives the lifting transmission structure”, “drives…to rise, and convey”, “able to be provided on the storage support portion…”, “drives the storage rise-fall component…”, “drives the rotating components…”, “drive the consumable boxes…”, ”can support two ends…”, “drives the rotating shafts…”, “carries out initial location…”, “drive the rotating support portions…”, “is able to drive the consumable box storage mechanism…”, “is able to push…”, and “is able to recycle…” are interpreted as intended uses of the claimed consumable box automatic transmission device and are given patentable weight to the extent which effects the structure of the consumable box automatic transmission device.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“consumable box storage mechanism” in claim 1,
“consumable box lifting mechanism” in claim 1,
“storage drive structure” in claim 3,
“lifting drive structure” in claim 4,
“storage rise-fall component” in claim 5,
“first storage detection unit” in claim 6,
 “first lifting detection unit” in claim 12,
“second lifting detection unit” in claim 13,
“drawer mechanism” in claim 14,
“push mechanism” in claim 15,
“consumable box recycling mechanism” in claim 16

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, 12-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, claim 10 recites the limitation “multiple rotating support portions” in line 7. Since “multiple rotating support portions” were established in claim 9, it is unclear whether the multiple rotating support portions of claim 10 are the same or different from the multiple rotating support portions of claim 9.
Regarding claim 20, claim 20 recites the limitation "top layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 6, claim limitation “first storage detection unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the disclosure recites “the first storage detection unit 1141 is a first storage sensor,” there is no further recitation of a structure of the first storage sensor, i.e. photoelectric sensor, electro-mechanical sensor, etc. Thus, the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim 12, claim limitation “first lifting detection unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the 
Regarding claim 13, claim limitation “second lifting detection unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim 14, claim limitation “drawer mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Regarding claim 20, claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this instant claim, there is a reference to “claim 22” which is not a claim previously set forth. Therefore, the instant claim fails to reference a claim previously set forth.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For compact prosecution, claim 20 is examined as being dependent on claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higuchi (US 2008028835 A1).
Regarding claim 1, Higuchi teaches a consumable box automatic transmission device (Fig. 2), comprising: a consumable box storage mechanism (3), configured to load and store 
Note that the consumable boxes are not positively recited as a structure of the consumable box automatic transmission device.
Regarding claim 2, Higuchi teaches all of the elements of the current invention as stated above. Higuchi further teaches wherein the consumable box lifting mechanism (Fig. 2, element 2) comprises a lifting transmission structure (Fig. 14, see outlined elements below in annotated Fig. 14); the lifting transmission structure can support multiple consumable boxes therein in a layered manner (Fig. 20) and is able to drive the multiple consumable boxes to move synchronously (regarded as the synchronous movement of the boxes 10 as a single box moves the multiple boxes upwards as shown in Figs. 20-23); the consumable box storage mechanism (3) comprises a storage transmission structure (Fig. 14, see outlined elements below in annotated Fig. 14); and the storage transmission structure is able to store the multiple 

    PNG
    media_image1.png
    682
    699
    media_image1.png
    Greyscale

Regarding claim 3, Higuchi teaches all of the elements of the current invention as stated above. Higuchi further teaches wherein the consumable box storage mechanism (Fig. 2, element 3) comprises a storage frame structure (considered all elements of 3 that frame the structure 3; Fig. 2,  elements 3a, 12, 13, base holding 3a, 14) and a storage drive structure (14); the storage drive structure is provided on the storage frame structure; the storage transmission structure is provided in the storage frame structure in a rise-fall manner (regarded as the up and down arrangement of the moving up and down mechanism 14); the storage drive structure (14) is in transmission connection with the storage transmission structure (considered as the is capable of driving the storage transmission structure, thereby driving multiple consumable boxes to rise or fall in the storage frame structure (paragraphs [0103] and [0105]).
Regarding claim 4, Higuchi teaches all of the elements of the current invention as stated above. Higuchi further teaches wherein the consumable box lifting mechanism (Figs. 2 and 5, element 2; Figs. 13-15) comprises a lifting frame structure (considered all elements of 2 that frame the structure 2; Fig. 2, elements 2, 4, 11) and a lifting drive structure (28); the lifting drive structure is provided on the lifting frame structure (Fig. 14 shows element 28 on the overall frame structure of 2); the lifting drive structure (28) is in transmission connection with the lifting transmission structure (shown in the above annotated Fig. 14); the lifting transmission structure is provided in the lifting frame structure in a rise-fall manner (Figs. 14-15 shows the rise and fall of element 28); the lifting drive structure is capable of driving the lifting transmission structure, thereby driving multiple consumable boxes to rise or fall in the lifting frame structure; and the storage transmission structure is capable of driving multiple consumable boxes to rise, and conveys the consumable boxes to the lifting transmission structure.
Regarding claim 5, Higuchi teaches all of the elements of the current invention as stated above. Higuchi further teaches wherein the storage transmission structure (see annotated Fig. 14 above) comprises a storage rise-fall component (13) and a storage support portion (12) provided on the storage rise-fall component; the storage rise-fall component is movably provided on the storage frame structure; multiple consumable boxes are able to be provided on the storage support portion in a laminated manner; and the storage drive structure is capable of driving the storage rise-fall component, thereby driving the storage support portion to rise or fall.
Regarding claim 7, Higuchi teaches all of the elements of the current invention as stated above. Higuchi further teaches wherein the lifting frame structure (considered all elements of 2 that frame the structure 2; Fig. 2, elements 2, 4, 11) comprises a lifting border component (Fig. 5, element 4a) and multiple lifting surrounding plates (11a); the lifting drive structure (Fig. 14, element 28) is mounted on the lifting border component (4a; considered as element 28 mounted and connected by other components that mounts element 28 onto 4a); the lifting transmission structure (see annotated Fig. 14 above) is mounted in the lifting border component (Fig. 5); and the multiple lifting surrounding plates are arranged oppositely on two sides of the lifting border component (Fig. 5, considered as the two shown elements 11a on opposite sides).

Regarding claim 17, Higuchi teaches a consumable box automatic transmission method, where applying to a consumable box automatic transmission device (Fig. 2), the consumable box automatic transmission device comprising a consumable box storage mechanism (3), and a consumable box lifting mechanism (2), the consumable box storage mechanism being capable of conveying consumable boxes to the consumable box lifting mechanism (Fig. 17; paragraph [0105]), and the consumable box automatic transmission method comprising the following steps: the consumable box storage mechanism drives each of the consumable boxes to rise and move to the bottom of the consumable box lifting mechanism (Fig. 17; paragraph [0105]); the consumable box lifting mechanism receives the consumable boxes at a bottom (Fig. 17; 
Regarding claim 20, Higuchi teaches all of the elements of the current invention as stated above. Higuchi further teaches wherein when the consumable box lifting mechanism transmits one of the consumable boxes to the top layer of the consumable box lifting mechanism (paragraphs [0103] and [0105]; Fig. 15; the “top layer” is interpreted as the position of the uppermost box 10 in Fig. 24; Figs. 20-24 show the boxes can be lifted from the lesser top layer to the top layer of the lifting mechanism), another of the consumable boxes can be loaded into the consumable box storage mechanism (Fig. 24, paragraph [0111] teaches that another consumable box can be loaded at any time point into the consumable box storage mechanism).  

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamasaki et al. (US 8118153 B2, hereinafter “Yamasaki”).
Regarding claim 1, Yamasaki teaches a consumable box automatic transmission device (Fig. 10), comprising: a consumable box storage mechanism (43,45,46), configured to load and store consumable boxes (95); and a consumable box lifting mechanism (50), located above the consumable box storage mechanism, wherein the consumable box lifting mechanism is able to lift the consumable boxes; wherein the consumable box storage mechanism and the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi as applied to claim 3 above, and further in view of Yamaski.
Regarding claim 6, Higuchi teaches all of the elements of the current invention as stated above. Higuchi further teaches a detecting structure (Fig. 13, elements 35, 32a) comprising a first detection unit (35) that is able to detect whether there is a consumable box in a detection are (paragraphs [0089]-[0095]). Higuchi teaches and suggests the detection structure allows for the control of the overall device to move up and down according to the specified height for proper automation and functioning (paragraphs [0095]-[0096]). 
Higuchi fails to specifically teach wherein the consumable box storage mechanism (Fig. 2, element 3) further comprises a storage detection structure; the storage detection structure is provided in the storage frame structure; the storage detection structure comprises a first storage detection unit; a detection area of the first storage detection unit is located at a top 
Yamaski teaches various sensors are provided at each portion of a conveying path for proper confirmations of positioning and efficient automation of the conveying process (column 21, lines 55-59). Yamasaki teaches a height sensor (Fig. 14, element 65) is provided so that the height of the gripping portion (56) is accurately adjustable by a plate detection signal from the height sensor (column 16, lines 48-67).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Higuchi to incorporate the teachings of Yamaski to provide a storage detection structure in the storage frame unit wherein a detection area of the first detection unit is located at a top layer of the storage frame structure. Doing so would utilize known techniques of detection sensors for automation to properly detect whether there is a consumable box in a preferred location before executing a following step for proper automation and functioning of the overall device.  
Regarding claim 8, Higuchi in view of Yamaski teach all of the elements of the current invention as stated above. Higuchi in view of Yamaski fails to specifically teach wherein the storage detection structure further comprises a second storage detection unit; the second storage detection unit is provided on the storage frame structure; and a detection area of the second storage detection unit is located under the detection area of the first storage detection unit, wherein a movement distance that the storage transmission structure moves from the detection area of the second storage detection unit to the detection area of the first storage detection unit is a height of one consumable box along a rise-fall direction.
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi as applied to claim 2 above, and further in view of Eberle (US 20170254826 A1).
Regarding claim 14, Higuchi teaches all of the elements of the current invention as stated above for claim 2. Higuchi fails to teach wherein the consumable box automatic transmission device further comprises a drawer mechanism, the consumable box storage mechanism is provided in the drawer mechanism; and the drawer mechanism is able to drive the consumable box storage mechanism to move, so that the consumable box storage mechanism is abutted with or separated from the consumable box lifting mechanism.
Eberle teaches an automatic transmission device (Fig. 2-3) comprising a storage mechanism (34) and a lifting mechanism (52, 60). Eberle teaches a drawer mechanism (38), the storage mechanism (34) is provided in the drawer mechanism (Fig. 2; regarded as the attachment of 34 into 38); and the drawer mechanism is capable to drive the consumable box storage mechanism to move, so that the storage mechanism is abutted with or separated from the lifting mechanism (paragraph [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Higuchi to incorporate the teachings of Eberle to provide a drawer mechanism. Doing so would allow for easier loading of consumable boxes into the automatic transmission device for efficient processing.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaski as applied to claim 1 above, and further in view of Eberle.
Regarding claim 15, Yamasaki teaches all of the elements of the current invention as stated above. Yamasaki fails to teach wherein the consumable box automatic transmission device further comprises a push mechanism, the push mechanism is provided on the consumable box lifting mechanism; and the push mechanism is able to push each of the consumable boxes at the top layer of the consumable box lifting mechanism to a preset position.
Eberle teaches an automatic transmission device (Fig. 2-3) comprising a storage mechanism (34) and a lifting mechanism (52, 60). Eberle teaches a push mechanism (62) provided on the lifting mechanism (52, 60) that is able to push a petri dish (12a) at the top layer of the lifting mechanism to a preset position (paragraph [0051]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamasaki to incorporate the teachings of Eberle to provide a push mechanism on the lifting mechanism. Doing so would incorporate a known .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaski in view of Eberle as applied to claim 15 above, and further in view of Sugiyama et al. (US 7360984 B1, hereinafter “Sugiyama”).
Regarding claim 16, Yamasaki in view of Eberle teach all of the elements of the current invention as stated above. Yamasaki in view of Eberle fails to teach wherein the consumable box automatic transmission device further comprises a consumable box recycling mechanism, the consumable box recycling mechanism is located under the preset position; and the consumable box recycling mechanism is able to recycle each of the consumable boxes at the preset position.
Sugiyama teaches an automatic analyzer (Figs. 2-5) comprising an automatic transmission device (Fig. 5) comprising a storage and lifting mechanism (A, 14) and a recycling mechanism (B, 15), wherein the automatic transmission device further comprises a push mechanism (95) that is provided near the storage and lifting mechanism. Sugiyama teaches the consumable box recycling mechanism is located under a preset position (Fig. 3; the preset position being interpreted as the location of element 12 in Fig. 3). Sugiyama teaches the recycling mechanism is able to recycle consumable boxes (12; column 9, lines 8-24) and which allows for the overall device to have a compact size and function to deliver unused boxes and recycle used boxes in parallel (column 9, lines 8-24).
. 

Allowable Subject Matter
Claims 9-13 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, claim 9 would be allowable because the prior art does not teach or fairy suggest wherein the lifting transmission structure comprises two rotating components and multiple rotating support portions; the two rotating components are symmetrically arranged in the lifting frame structure; multiple rotating support portions are respectively provided on the two rotating components, and multiple rotating support portions on each rotating component are arranged intervals along a rise-fall direction; the lifting drive structure drives the rotating components, thereby driving multiple rotating support portions to move synchronously; and the rotating support portions respectively drive the consumable boxes supported by the rotating support portions to rise or fall, wherein the two rotating components are respectively provided on two opposite sides of the lifting frame structure; two opposite rotating support 
Higuchi teaches the consumable box storage mechanism comprises the storage drive structure comprising a rotating component (Fig. 2, element 18). However, Higuchi fails to teach the lifting transmission structure comprising two rotating components and multiple rotating support portions. 
Yamasaki teaches the consumable box storage mechanism (43, 45, 46) comprising the storage drive structure (47, 46) comprising a rotating component (47). However, Yamasaki fails to teach fails to teach the lifting transmission structure comprising two rotating components and multiple rotating support portions.
Sugiyama teaches the storage and lifting mechanism (A, 14) and a recycling mechanism (B, 15). Sugiyama teaches the storage and lifting mechanism comprises two rotating components (21). Sugiyama fails to teach multiple rotating support portions. Sugiyama fails to teach a consumable box lifting mechanism above the storage and lifting mechanism, and thus fails to teach the further limitations of the consumable box lifting mechanism of claim 9. 
Eberle teaches the lifting mechanism (Fig. 1, 52, 60) comprising a rotating component (54), however fails to teach two rotating components and multiple rotating support portions.
The prior art, alone or in combination, fails to teach or fairly suggest motivation or elements that would allow one of ordinary skill in the art to arrive at the claimed invention.
Regarding claims 10-13, claims 10-13 would be allowable because they are dependent on claim 9.
Regarding claim 18, claim 18 would be allowable because the prior art does not teach or fairy suggest all of the limitations of claim 18. 
Higuchi teaches all of the elements of the current invention as stated above for claim 17. Higuchi further teaches wherein the consumable box automatic transmission method comprises a storage detection structure (Fig. 13, element 35; paragraph [0089]) and a storage transmission structure (12) configured to transmit the consumable boxes (paragraph [0095]); the storage detection structure comprises a first storage detection unit (paragraph [0092]); and comprises the following steps: controlling the storage transmission structure to rise or fall along a height direction of the consumable box storage mechanism according to a detection signal sent by the first storage detection unit (claim 3; paragraphs [0095]-[0097]).
Higuchi fails to teach or suggest wherein the consumable box storage mechanism comprises a storage detection structure; the first storage detection unit is located at a top layer of the consumable box storage mechanism; and the consumable box automatic transmission method further comprises a step of loading the consumable boxes into the consumable box storage mechanism; controlling the storage transmission structure to move upward for one layer along the height direction of the consumable box storage mechanism whenever the first storage detection unit does not detect any consumable box; if the first storage detection unit does not detect any consumable box all the time and the storage transmission structure moves to the top layer of the consumable box storage mechanism, controlling the storage transmission structure to stop moving, and loading the consumable boxes onto the storage transmission structure; and whenever the first storage detection unit detects one or more consumable boxes, controlling the storage transmission structure to move downward for one 
Yamasaki teaches the consumable box storage mechanism (43, 45, 46). Yamaski teaches various sensors are provided at each portion of a conveying path for proper confirmations of positioning and efficient automation of the conveying process (column 21, lines 55-59). Yamasaki teaches a height sensor (Fig. 14, element 65) is provided so that the height of the gripping portion (56) is accurately adjustable by a plate detection signal from the height sensor (column 16, lines 48-67). However, Yamasaki fails to teach the storage mechanism comprising a detection structure and thus fails to teach the specific methods of claim 18. 
Sugiyama teaches the storage and lifting mechanism (Fig. 3, elements A, 14) and a recycling mechanism (B, 15). Sugiyama teaches the storage and lifting mechanism comprises a storage detection structure (28) located at the top layer of the storage and lifting mechanism. Sugiyama teaches the movement of the storage and lifting mechanism based on the sensor signals of 28 (column 10, lines 35-48).  However, Sugiyama fails to teach the specific methods of claim 18.
Eberle teaches the lifting mechanism (Fig. 1, 52, 60) comprising detection sensors (Fig. 3, elements 56a and 56b) wherein vertical movement of boxes (12a) stops when the box (12a) is detected by sensor (56a; paragraph [0050]). However, Eberle fails to teach the storage unit (34) comprising a detection structure and thus fails to teach the specific methods of claim 18. 
The prior art, alone or in combination, fails to teach or fairly suggest motivation or elements that would allow one of ordinary skill in the art to arrive at the claimed invention.
Regarding claim 19, claim 19 would be allowable because it is dependent on claim 18

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797